     Case 2:20-cr-00054 Document 41 Filed 06/22/20 Page 1 of 3 PageID #: 172



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                                   CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                              Defendant.



                                            ORDER


       The Court has reviewed the Motion of the United States to Toll the Speedy Trial Act and

Continue Trial (Document 39) and the Amended Motion of the United States to Toll the Speedy

Trial Act and Continue Trial (Document 40).

       As a footnote in the Amended Motion of the United States to Toll the Speedy Trial Act and

Continue Trial (Document 40), the United States requests leave to withdraw the Motion of the

United States to Toll the Speedy Trial Act and Continue Trial (Document 39). The Court

ORDERS that the Motion of the United States to Toll the Speedy Trial Act and Continue Trial

(Document 39) be WITHDRAWN and TERMINATED AS MOOT.

        In the Amended Motion of the United States to Toll the Speedy Trial Act and Continue

Trial (Document 40), the United States moves for a continuance of at least thirty days of the trial

and related deadlines due to the general orders filed in this district in 2:20-mc-00052 and the

continuing threat of COVID-19. The requested delay is not attributable to lack of diligent

                                                1
    Case 2:20-cr-00054 Document 41 Filed 06/22/20 Page 2 of 3 PageID #: 173



preparation or inexcusable failure to obtain evidence or witnesses on the part of the Government,

or to congestion of the Court’s calendar.

       The Defendant opposes the United States’ motion for continuance.

       The Court finds good cause for the requested continuance given that investigators have not

been able to interview, and in some cases, locate witnesses due to the pandemic. Further due to

the current danger to the public health caused by COVI-19 and the related difficulty the parties

have in preparing for trial the Court finds, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the interest

of the public and the Defendant in a speedy trial is outweighed by the ends of justice served by

granting a continuance and that a denial of the same could result in a miscarriage of justice.

Accordingly, the Court does hereby ORDER that the United States’ motion for trial continuance

(Document 40) be GRANTED. The Court preserves the Defendant’s objection and exception.

       The Court ORDERS that the trial, previously scheduled for July 13, 2020, be

CONTINUED to August 17, 2020, at 9:00 a.m., in Charleston, West Virginia. Counsel should

be prepared to select a jury on the preceding Friday if ordered by the Court. The Court further

ORDERS that the deadline for filing superseding indictments, if any, shall be thirty days prior to

the trial date. The Court ORDERS that the deadline for filing superseding indictments, if any,

shall be thirty days prior to the trial date and that the parties submit their respective witness lists

and any proposed voir dire and jury instructions no later than August 3, 2020.

       The Court further ORDERS that the pretrial motions hearing, previously scheduled for

June 23, 2020, be CONTINUED to July 27, 2020, at 11:00 a.m., in Charleston, West Virginia,

before the Honorable Omar J. Aboulhosn, and that any motions to be limine, shall be filed no later

than July 20, 2020.


                                                  2
     Case 2:20-cr-00054 Document 41 Filed 06/22/20 Page 3 of 3 PageID #: 174



         The parties are ORDERED to notify the Court of any proposed plea agreement in

sufficient time such that a plea hearing may be scheduled by the Court no later than a week before

trial. Furthermore, the parties are put on notice that, should a scheduled plea hearing not be

completed, the Court will not consider the same to be good cause to support a continuance of the

trial.

         The United States Marshals Service is ORDERED to transport the Defendant from his

location of confinement to the aforesaid court proceeding.

         The Court FINDS that the time between July 13, 2020, and August 17, 2020, is excludable

from the computation of time within which trial must commence, pursuant to 18 U.S.C. §

3161(h)(7). See General Orders In Re: Court Operations Under the addressed at the pretrial

motions hearing, as well as any motions in

         Exigent Circumstances Created by the COVID-19 Pandemic 2:20-mc-00052.

         The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          June 22, 2020




                                                 3
